United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2982
                        ___________________________

                                 Tamatrice Williams

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                  City of Sherwood

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 10, 2019
                             Filed: January 28, 2020
                                 ____________

Before ERICKSON, ARNOLD, and KOBES, Circuit Judges.
                          ____________

ARNOLD, Circuit Judge.

       More than two decades ago, Tamatrice Williams wrote four checks on
insufficient funds in violation of Arkansas law. See Ark. Code Ann. § 5-37-302(a).
She alleges that, as a result, she got "caught in a never-ending cycle of court
proceedings" over the next twenty years in the Sherwood District Court, which
resulted in numerous fines, arrests, and days in jail. She sued the City of Sherwood
under 42 U.S.C. § 1983, claiming that it had jailed her without inquiring into whether
she had the means to pay the fines imposed and without appointing counsel for her.
The district court1 dismissed Williams's claims on the ground that a judgment in her
favor "would necessarily imply the invalidity of h[er] conviction or sentence," see
Heck v. Humphrey, 512 U.S. 477, 487 (1994), and Williams appeals. Reviewing de
novo, see Mick v. Raines, 883 F.3d 1075, 1078 (8th Cir. 2018), we affirm, though on
a different ground. See Duffner v. City of St. Peters, 930 F.3d 973, 976 (8th Cir.
2019).

       At this stage we accept the factual allegations in the complaint as true and view
them in a light most favorable to Williams. See Barton v. Taber, 820 F.3d 958, 963
(8th Cir. 2016). According to Williams, she and others lined up for cattle-call
appearances before the judge of what was called the hot-check division of the
Sherwood District Court. Some defendants faced new charges while others appeared
for periodic "review hearings" to update their progress in making payments toward
previously imposed fines. Proceedings were closed to the public, including family and
friends. To be allowed inside the courtroom, defendants had to sign forms waiving
representation by counsel.

       Williams asserts in her complaint that the city "treated each review hearing
based on [a] prior conviction as an opportunity to open a new, separate, stand-alone
criminal case, thereby purportedly authorizing the court to impose new and
duplicative court costs, fines, and fees on the same hot check defendant." So when
someone failed to appear for a review hearing or failed to make payments toward a
fine, the city would issue an arrest warrant and open a new criminal case, which
allowed the city to impose fines above and beyond the statutory limit for a hot-check
conviction. The city's police department, according to Williams, carried out the arrest


      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
warrants by tracking down defendants and ordering them to make payments on the
spot or be taken to jail.

       Williams alleges that there was no inquiry into whether defendants had the
ability to pay the fines imposed. Instead, when defendants fell behind on payments,
the judge would order them jailed for up to 120 days or until outstanding debts were
paid. Williams maintains that fines and fees made up a significant portion of the city's
revenue.

       Williams also maintains that she and her family paid several thousand dollars
in fines and that she has been taken to jail in front of her young children on several
occasions: She estimates she has been arrested eight different times and spent 160
days in jail. Williams escaped the debt cycle when the judge released her from her
outstanding obligations to the city a mere two days after a putative class action was
filed against the city and the judge involving the same practices that Williams
challenges here. See Dade v. City of Sherwood, 4:16-CV-602-JM-JJV. The judge and
the city eventually settled the Dade lawsuit, agreeing, among other things, to inquire
into a person's ability to pay fines, to provide clearer advice on the right to counsel,
and to maintain publicly accessible video recordings of the proceedings in the hot-
check court. In the settlement agreement the city agreed to be bound only to the
extent it employs someone, or there is a city official, who has any involvement or
control over the complained-of practices.

       In Granda v. City of St. Louis, the plaintiff sued the City of St. Louis and a
municipal judge after the judge jailed her for her daughter's truancy. 472 F.3d 565,
566 (8th Cir. 2007). After the case was dismissed, the plaintiff argued on appeal that
the city was liable for the judge's decision because the judge was the final municipal
policymaker regarding truancy matters. We explained, however, that even though the
mayor appointed the judge, who was required by ordinance to report data to the
mayor about ordinance violations and confer with city officials about ordinance

                                          -3-
enforcement, the judge was not a final municipal policymaker, if he was a municipal
policymaker at all. Id. at 568–69. We explained that the municipal court was a
division of the state circuit court, where decisions of the municipal court could be
reviewed. We also emphasized that the judge's jailing of the plaintiff "was a judicial
decision made in a case that came before [the judge] on a court docket," and the
plaintiff failed to cite a single case where a municipality had been held liable for such
a decision. Id. at 569.

       Williams's claims are somewhat different though not meaningfully so. Her
counsel explained two important features of Williams's case at oral argument. First,
despite occasionally broader language in her complaint, Williams's counsel said she
was asserting that her constitutional rights were violated on account of an
unconstitutional municipal policy, not a custom or practice. A claim against a
municipality under § 1983 is sustainable only if there is alleged a constitutional
violation "committed pursuant to an official custom, policy, or practice of the city."
See id. at 568. Second, Williams's counsel was careful to emphasize that Williams
was not alleging that the judge was the final policymaker here; instead, Williams
alleges that the city council and mayor were the final policymakers and that the judge
was merely an agent carrying out the city's unconstitutional policies.

       We fail to see how this can be, at least in regard to judicial actions taken by a
judge like the one in this case. We recognize that the city paid the judge's salary and
funded the Sherwood District Court. But the judicial decisions of a duly elected judge
are not the kind of decisions that expose municipalities to § 1983 liability. Neither the
city council nor the mayor has the power to set judicial policy for Arkansas district
court judges or the power to ratify their judicial decisions, even if the city's
"policymakers knew of the judge's conduct and approved of it." See DeLeon v. City
of Haltom City, 106 F. App'x 909, 911 (5th Cir. 2004). Or as another circuit court has
held, "[a] municipality cannot be liable for judicial conduct it lacks the power to
require, control, or remedy, even if that conduct parallels or appears entangled with

                                           -4-
the desires of the municipality." Eggar v. City of Livingston, 40 F.3d 312, 316 (9th
Cir. 1994).

       Another difficulty with Williams's claims is that she merely speculates vaguely
and conclusorily that the city council and mayor had developed unconstitutional
policies. The only possible marker of a municipal policy that Williams identifies in
her complaint is a city ordinance that created a position at the judge's request to help
with serving the warrants associated with the hot-check court and thereby help bring
in revenue. But such an ordinance demonstrates merely that events occurring in the
court "parallel[ed] or appears entangled with the desires of the municipality," see id.,
or that the city knew of and approved of the judge's conduct. See DeLeon, 106 F.
App'x at 911. Critically, at no point does Williams identify an ordinance or other
municipal action whereby the city directs someone to commit an act that is a
constitutional violation or, with deliberate indifference to known or obvious
consequences, directs someone to take an action that leads to a violation of
constitutional rights. See Hollingsworth v. City of St. Ann, 800 F.3d 985, 992 (8th Cir.
2015). Williams has not alleged that city policymakers deliberately set itself on a
course that would lead to her constitutional rights being violated. See Szabla v. City
of Brooklyn Park, 486 F.3d 385, 390 (8th Cir. 2007) (en banc).

       Instead, Williams relies on conclusory assertions that the city council and
mayor somehow created some unspoken policy and tasked the judge with carrying it
out. But as another circuit recently explained in a case containing similar conclusory
allegations, "any connection between the judicial acts and the [city officials] is too
chimerical to be maintained." McCullough v. Finley, 907 F.3d 1324, 1335 (11th Cir.
2018). To the extent Williams argues that, by agreeing to act as an agent for the city,
the judge and city necessarily conspired to violate constitutional rights, we do not
think the allegations of any such conspiracy are specific enough to survive a motion
to dismiss. See Johnson v. Perdue, 862 F.3d 712, 718 (8th Cir. 2017); Marti v. City
of Maplewood, 57 F.3d 680, 685 (8th Cir. 1995). Vague allegations of a conspiracy

                                          -5-
to violate constitutional rights do not plausibly support a claim. See McCullough, 907
F.3d at 1334–35.

        We find it insignificant that the city had previously settled the Dade lawsuit,
a fact that at first glance seems to implicate the city in the goings-on in the hot-check
court. But litigants settle lawsuits for a variety of reasons, especially when they are
political actors sometimes subject to public pressure to act in a certain way. At no
point did the city admit that it had devised, or was responsible for, an unconstitutional
policy; in fact, the settlement agreement indicates to the contrary.

      We therefore uphold the district court's dismissal of Williams's claims about
the court's failure to inquire into her indigency and failure to appoint counsel, along
with her related, derivative claims about the practices in the Sherwood District Court.

      Affirmed.
                        ______________________________




                                           -6-